Name: 2010/347/: Commission Decision of 19 June 2010 amending Decision 2004/388/EC on an Intra-Community transfer of explosives document (notified under document C(2010) 3666) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  trade policy;  transport policy;  chemistry;  communications
 Date Published: 2010-06-22

 22.6.2010 EN Official Journal of the European Union L 155/54 COMMISSION DECISION of 19 June 2010 amending Decision 2004/388/EC on an Intra-Community transfer of explosives document (notified under document C(2010) 3666) (Text with EEA relevance) (2010/347/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 93/15/EEC of 5 April 1993 on the harmonization of the provisions relating to the placing on the market and supervision of explosives for civil uses (1), and in particular Article 13(5) thereof, Whereas: (1) The system for transferring explosives within the territory of the Union established by Directive 93/15/EEC provides for the approval of the different competent authorities responsible for the zones of origin, transit and destination of the explosives. (2) A model document to be used for the transfer of explosives, comprising the information required for the purposes of Article 9(5) and (6) of Directive 93/15/EEC, has been established by Commission Decision 2004/388/EC of 15 April 2004 on an Intra-Community transfer of explosives document (2) in order to facilitate transfers of explosives between Member States while preserving the necessary security requirements for the transfer of these products. (3) Decision 2004/388/EC should be adapted in order to take into account that an electronic system for transfer approvals has been developed and is available to all Member States. (4) In particular, it should be possible for the competent authority of the Member State of origin to print out all necessary documents and issue the intra-Community transfer of explosives document to the supplier after it has verified that all competent authorities of the Member States concerned have given their approval to the transfer, as this will reduce the administrative burden for companies and Member States authorities. (5) The evaluation study on the implementation of Directive 93/15/EEC, performed on behalf of the European Commission, concluded that the procedure for granting transfer approvals by the Member States needs to be shortened. Use of a common electronic system should be introduced to overcome this situation. (6) In the Small Business Act for Europe (3) and in the Third Strategic Review of Better Regulation in the European Union (4) the European Commission has committed to the objective of increasing predictability and helping business to better prepare for legislative changes. Specifically a system of common commencement dates to ensure that, where possible, the date of application of legislation affecting business corresponds to certain fixed dates during the year has been identified as a measure to achieve this objective. This should be taken into account when setting the date of application of this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 13(1) of Directive 93/15/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/388/EC is amended as follows: 1. The following Article 3(a) is inserted: Article 3a Where the Member State of origin, the Member State of the recipient and any transit Member States all use a common electronic system for the approval of the transfer of explosives within the Union, the procedure set out in the second to fifth subparagraphs shall apply. The consignee shall submit the intra-Community transfer of explosives document in paper version or in an electronic version with sections 1 to 4 completed only to the competent authority of the recipient Member State for approval. After giving its own approval, the recipient Member State shall send the approval to the Member State of origin using the common electronic system. After giving its own approval, the competent authority of the Member State of origin shall seek the approval from the competent authorities of all transit Member States using the common electronic system. After having received all approvals, the competent authority of the Member State of origin shall issue the intra-Community transfer of explosives document indicating the agreement of all Member States concerned to the supplier on securely identifiable paper and in the language(s) of the Member State of origin, the Member State(s) of transit (if applicable), the recipient Member State and in English. 2. In the Annex, in point 2 of the Explanatory Notes, the following sentence is added at the end of the paragraph: This point does not apply in case the common electronic system described in Article 3a is used. Article 2 This Decision shall apply from 29 October 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 June 2010. For the Commission Antonio TAJANI Vice-President (1) OJ L 121, 15.5.1993, p. 20. (2) OJ L 120, 24.4.2004, p. 43. (3) COM(2008) 394 final 25.6.2008. (4) COM(2009) 15 final 28.1.2009.